Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATIONS PURSUANT TO SECTION 906 EX-99.906CERT CERTIFICATION R. Jay Gerken, Chief Executive Officer, and Frances M. Guggino, Chief Financial Officer of Legg Mason Partners Institutional Trust - SMASh Series EC Fund (the Registrant), each certify to the best of his knowledge that: 1. The Registrants periodic report on Form N-CSR for the period ended April 30, (the Form N-CSR) fully complies with the requirements of section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Chief Executive Officer Chief Financial Officer Legg Mason Partners Institutional Trust Legg Mason Partners Institutional Trust - SMASh Series EC Fund - SMASh Series EC Fund /s/ R. Jay Gerken /s/ Frances M. Guggino R. Jay Gerken Frances M. Guggino Date:June 26, 2009 Date:June 26, 2009 This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. § 1350 and is not being filed as part of the Form N-CSR with the Commission.
